Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is a Non-Final Rejection. Claims 1-20 are pending in the application. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/2021, 6/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Notes
	Claim 12 is directed towards a computer program stored in a non-transitory medium for executing a method; for Examination purposes, Examiner considers Claim 12 to be directed towards a non-transitory computer medium. If Applicant wishes the claim to be considered towards a different patent-eligible category, appropriate clarification is suggested by the Office.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: registering first content which is created by a first user; receiving a request for use of the first content from at least one user; when the at least one user is permitted to use the first content, distributing revenue obtained from the first content or at least one piece of content which is based on the first content to the first user according to at least one revenue sharing criterion. Claim 1 also recites the abstract concept of managing personal behavior or relationships or interactions between people, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG: when the at least one user is permitted to use the first content, distributing revenue obtained from the first content or at least one piece of content which is based on the first content to the first user according to at least one revenue sharing criterion.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitation of registering content created within a game, which does nothing more than apply the use the judicial exception to a particular technological environment/field of use. It does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, registering content created within a game 
does nothing more than apply the use the judicial exception to a particular technological environment/field of use. It does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 12, 13, 14 are directed to a non-transitory medium, non-transitory computer readable recording medium, and device, respectively, for performing the method of claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 12-14 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-11, 15-20 further narrow the abstract ideas of the independent claims. The claims do not include any other additional elements. The dependent claims further narrow the abstract ideas of the independent claims. Therefore, the dependent claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Holder (20120225722) in further view of Toutonghi (20090125391).
	As per Claims 1, 12-13, Holder teaches a method, non-transitory computer medium and computer-readable medium comprising:
	registering first content which is created by a first user in a first game;    (at least para 98; storing the created content as a data structure, and storing player data/information – at least: abstract, para 43. Storing the user-created content as a data structure is construed as registering the created content.)
	receiving a request for use of the first content from at least one user;  (at least 54 – obtain player input which is transmitted to the game engine as an object request)
	when the at least one user is permitted to use the first content, distributing revenue obtained from the first content or at least one piece of content which is based on the first content to the first user (at least para 52, 73, 92, 100) 
	Holder teaches distributing revenue to a player based on specified criteria, and Toutonghi further teaches:
distributing revenue…according to at least one revenue sharing criterion.   (at least: abstract)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Holder’s feature of distributing revenue to a player based on specified criteria, with Toutonghi’s feature of distributing revenue according to at least one revenue sharing criterion, in order to advantageously share content revenue with the content creator – Toutonghi, para 10. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	As per Claims 2, 15, Holder in view of Toutonghi teach:
when the at least one piece of content which is based on the first content is created by the at least one user, the distributing of the revenue comprises distributing revenue obtained from the at least one piece of content to the first user and the at least one user according to the at least one revenue sharing criterion.           (Holder teaches a user creating a content based on first content created by the first user – at least: para 48, and rewarding the first player based on the creation of the content – at least para 51. Toutonghi further teaches distributing revenue obtained from initial created content and associated created content according to a revenue sharing criterion- at least para 18, 24, abstract)
	As per Claims 3, 16, Holder in view of Toutonghi teach:
the at least one revenue sharing criterion is determined for… unequal distribution based on set levels of contribution to creating content.   (Toutonghi , at least para 24)
	As per Claim 4, Holder in view of Toutonghi teach:
the first content is created differently from basic content of the first game by using at least one object provided in the first game.  (Holder: at least para 89 – game objects created from player actions can be linked to build a network or chain of objects which points can cascade or aggregate.)
	As per Claim 5, Holder in view of Toutonghi teach:
	the first content is related to at least one selected from the group consisting of …items  (Holder: at least para 89, para 48; creating a game object, as taught in Holder, is construed as creating an item.)
	As per Claim 6, Holder in view of Toutonghi teach:
	the registering of the first content comprises registering revenue sharing information in which the at least one revenue sharing criterion is set, the at least one revenue sharing criterion comprising a revenue distribution ratio for the first content or the at least one piece of content which is based on the first content.  (	Holder teaches distributing revenue to a player based on specified criteria, and registering the first content - at least para 52, 73, 92, 100, and Toutonghi further teaches a revenue distribution ratio for the first content or at least one piece of content which is based on the first content – at least para 24)
	As per Claims 7, 17, Holder in view of Toutonghi teach:
	registering second content which is created based on the first content by a second user who has requested use of the first content;    (Holder: at least para 98; storing the created content as a data structure, and storing player data/information – at least: abstract, para 43. Storing the user-created content as a data structure is construed as registering the created content. Holder teaches multiple users participating in the system , therefore teaching first user/first content and second user/second content)
	receiving a request for use of the second content from a third user; (Holder, at least 54 – obtain player input which is transmitted to the game engine as an object request)
	when the third user is permitted to use the second content, distributing revenue obtained from the second content to the first user and the second user according to a second revenue sharing criterion. (Holder, at least para 52, 73, 92, 100. Holder teaches distributing revenue to a player based on specified criteria, and Toutonghi further teaches distributing revenue according to at least one revenue sharing criterion- at least: abstract)
	As per Claims 8, 18, Holder in view of Toutonghi teach:
when third content is created by the third user based on the second content, the method further comprises distributing revenue obtained from the third content to the first user, the second user, and the third user according to a third revenue sharing criterion.  (Toutonghi teaches various revenue sharing criteria – thus a third revenue sharing criterion, comprising sharing revenue among users “through the creation of links to the content” – abstract, between content owners and content sharers – para 4, including a chain of users who shared links to the content with others – para 24, wherein the user chain that shares content links is construed as the first/second/third user that create content, thus teaching the claimed limitation.)
As per Claim 14, Holder teaches a device comprising:
a communication device;  (at least para 129 – client device)
a storage;    (at least para 129-130)
a processor;   (at least para 129-130)
a memory storing instructions executable by the processor, wherein the processor executes the instructions to:  (at least para 129-130)
registering first content which is created by a first user in a first game;    (at least para 98; storing the created content as a data structure, and storing player data/information – at least: abstract, para 43. Storing the user-created content as a data structure is construed as registering the created content.)
	receiving a request for use of the first content from at least one user;  (at least 54 – obtain player input which is transmitted to the game engine as an object request)
	when the at least one user is permitted to use the first content, distributing revenue obtained from the first content or at least one piece of content which is based on the first content to the first user (at least para 52, 73, 92, 100) 
	Holder teaches distributing revenue to a player based on specified criteria, and Toutonghi further teaches:
distributing revenue…according to at least one revenue sharing criterion.   (at least: abstract)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Holder’s feature of distributing revenue to a player based on specified criteria, with Toutonghi’s feature of distributing revenue according to at least one revenue sharing criterion, in order to advantageously share content revenue with the content creator – Toutonghi, para 10. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Holder (20120225722) in further view of Toutonghi (20090125391), in even further view of Bhandari (20090094108).
	As per Claims 9, 19, Bhandari further teaches:
	receiving an input for adjusting a second user’s revenue share and a third user’s revenue share within a range excluding a first user’s revenue share from the second revenue sharing criterion;  (at least para 67, and para 85 – excluding certain user’s from the revenue sharing criterion)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Holder’s existing features, combined with Toutonghi’s existing features, with Bhandari’s feature of receiving an input for adjusting a second user’s revenue share and a third user’s revenue share within a range excluding a first user’s revenue share from the second revenue sharing criterion, to allow for the exclusion of some content from being used in revenue sharing – Bhandari, para 85. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Holder in view of Toutonghi in further view of Bhandari further teach:
	setting the third revenue sharing criterion based on the input for adjusting the second user’s revenue share and the third user’s revenue share;        (Bhandari- at least para 67, 85, 92)
	distributing revenue obtained from the third content according to the third revenue sharing criterion. (Bhandari- at least para 67, 85, 92)

Claims 10-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Holder (20120225722) in further view of Toutonghi (20090125391), in even further view of Tran (20150019306).
	As per Claims 10, 20, Holder in view of Toutonghi teach content that is created and used in a game, as noted above. Tran further teaches:
	monitoring, based on a criterion for determining a degree of content similarity, whether content similar to the first content is created and used     (at least: para 129-130, 157; Tran’s feature of comparing content with existing content to determine whether the content is original (i.e. either the content is original or not based on the comparison, values which are construed as a degree) is construed as determining a degree of content similarity between the content to the first content)	
	when fourth content determined to be similar to the first content is detected as a result of the monitoring, distributing revenue obtained from the fourth content to the first user according to a fourth revenue sharing criterion.   (Tran: para 6-7, 131)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Holder’s existing features, combined with Toutonghi’s existing features, with 
Tran’s features of monitoring, based on a criterion for determining a degree of content similarity, whether content similar to the first content is created and used/	when fourth content determined to be similar to the first content is detected as a result of the monitoring, distributing revenue obtained from the fourth content to the first user according to a fourth revenue sharing criterion, in order to admit content providers into a revenue sharing program – Tran, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 11, Holder in view of Toutonghi teach:
acquiring information on a trend of revenue obtained from second content which is created by a second user based on the first content;   (Holder teaches first created content, and second content which is created based on the first content, as noted above. Toutonghi teaches acquiring revenue data obtained from second content – at least para 24.)
	adjusting a first user’s revenue share and a second user’s revenue share based on …the information on the trend of revenue.   (Toutonghi, at least para 24)
	Tran further teaches:
	adjusting a first user’s revenue share and a second user’s revenue share based on similarity between the first content and the second content  (at least: para 6-7, 129-131, 157; Tran’s feature of comparing content with existing content to determine whether the content is original (i.e. either the content is original or not based on the comparison, values which are construed as a degree) is construed as determining a degree of content similarity between the content to the first content)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Holder’s existing features, combined with Toutonghi’s existing features, with 
Tran’s feature of adjusting a first user’s revenue share and a second user’s revenue share based on similarity between the first content and the second content, in order to admit content providers into a revenue sharing program – Tran, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/25/2022